          Case 1:20-cr-00104-SPW Document 42 Filed 05/27/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



  UNITED STATES OF AMERICA,
                                                  CR20-104-BLG-SPW-1
                       Plaintiff,

  vs.                                              ORDER


 TODD BRYAN DUSENBURY,

                       Defendant.


        Upon the Court's Own Motion,

        IT IS HEREBY ORDERED that sentencing currently scheduled for Friday,

June 25,2021 at 9:30 a.m., is VACATED and RESET to commence on Monday,

June 28,2021 at 2:30 p.m. in the James F. Battin U.S. Courthouse, Billings,

Montana.


        All other deadlines outlined in the Court's Order(Doc. 31)of January 28,

2021 shall remain in effect.
Case 1:20-cr-00104-SPW Document 42 Filed 05/27/21 Page 2 of 2
